IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 11, 2008
                                No. 06-20935
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
MICHAEL LANE

                                           Plaintiff-Appellant

v.

HARRIS COUNTY MEDICAL DEPARTMENT; MICHAEL SEAL;
TRONG, DR

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:06-CV-875


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Michael Lane, Texas prisoner #1238595, appeals from the district court’s
grant of summary judgment. 42 U.S.C. § 1983; FED. R. CIV. P. 12(b)(6), 56. In
addition to arguing the merits of his claims, Lane argues that the district court
erred in dismissing his claims for failure to exhaust administrative remedies.
      We review the grant of summary judgment de novo. Resolution Trust
Corp. v. Sharif-Munir-Davidson Dev. Corp., 992 F.2d 1398, 1401 (5th Cir. 1993).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20935

Lane was required under 42 U.S.C. § 1997e(a) to exhaust administrative
remedies before filing suit. See § 1997e(a); Jones v. Bock, 127 S. Ct. 910, 914
(2007); Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004).           Proper
exhaustion is required, meaning that the prisoner must not only pursue all
available avenues of relief; he must also comply with all administrative
deadlines and procedural rules. Woodford v. Ngo, 126 S. Ct. 2378, 2385-88
(2006). Viewing the evidence in the light most favorable to Lane, the summary
judgment evidence reveals no genuine issue of material fact on the issue whether
Lane failed to complete the required steps of the Harris County Jail grievance
procedure because he failed to appeal the denial of his May 11, 2004, grievance.
Because Lane failed to complete the administrative review process, the district
court did not err in dismissing Lane’s suit on the ground that Lane failed to
exhaust administrative remedies. See Jones, 127 S. Ct. at 922-23.
      Lane argues that the district court erred in denying his motion to amend
his complaint and in denying his motion for the appointment of counsel. The
district court did not abuse its discretion in denying amendment of the complaint
because even as amended, the complaint would be subject to dismissal for failure
to exhaust administrative remedies. See Addington v. Farmer’s Elevator Mut.
Ins. Co., 650 F.2d 663, 667 (5th Cir. 1981). The district court further did not
abuse its discretion in denying Lane’s motion for the appointment of counsel.
See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
      AFFIRMED.




                                       2